                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Linda Hoekman, Mary Dee Buros, and Paul
Hanson, on behalf of themselves and others
similarly situated,

                      Plantiffs,

       v.                                         Civil No. 18-01686 (SRN/ECW)

Education Minnesota, Anoka Hennepin
Education Minnesota, National Education
Association, American Federation of Teachers,
and Shakopee Education Association,

                 Defendants.
_____________________________________

Thomas P. Piekarski and Jayme Prokes, on behalf
of themselves and others similarly situated,

                      Plaintiffs,

       v.                                         Civil No. 18-02384 (SRN/ECW)

American Federation of State, County, and
Municipal Employees, Council No. 5, et al.

                 Defendants.
______________________________________

Eric Brown, et al.,

                      Plaintiffs,

       v.                                         Civil No. 20-01127 (SRN/ECW)

American Federation of State, County, and
Municipal Employees, Council No. 5, AFL-CIO.

                      Defendants.
_____________________________________

Mark Fellows, Alicia Bonner, and
Catherine Wyatt,

              Plaintiffs,

v.                                                    Civil No. 20-01128 (SRN/KMM)

Minnesota Association of
Professional Employees,

              Defendant.



              ORDER OF DIRECTION TO THE CLERK OF COURT
                 FOR REASSIGNMENT OF RELATED CASE

       Civil case nos. 18-1686, 18-2384, and 20-1127 having been assigned to Judge Susan

Richard Nelson and Magistrate Judge Elizabeth Cowan Wright, and case no. 20-1128

having been later assigned to Judge Susan Richard Nelson and Magistrate Judge Kate M.

Menendez, and said matters being related cases,

       IT IS HEREBY ORDERED that case no. 20-01128 be assigned to Magistrate

Judge Elizabeth Cowan Wright, nunc pro tunc, by use of a card from the appropriate deck

in the automated case assignment system. The Clerk of Court is directed to reuse a card

from the same deck from which the original assignment was made pursuant to the Court’s

Assignment of Cases order dated January 10, 2020.

       IT IS FINALLY ORDERED that a copy of this order shall be filed in each of the

above-respective files.




                                           2
Dated: June 26, 2020       s/Susan Richard Nelson
                           Susan Richard Nelson
                           United States District Judge




                       3
